Title: William Bentley to Thomas Jefferson, 30 October 1815
From: Bentley, William
To: Jefferson, Thomas


          
            Sir
            Salem Mass. USA. Oct 30. 1815.
          
          I received from my Aged friend & Correspondent Professor C D. Ebeling his Letter of 22 of May last. In it I find the following paragraph, which as I believe was dictated by profound respect & from a man who once said, I wish all  could produce such a man! I take the liberty to transcribe at length, that you might see the whole history of it.
          At present my description of Virginia is printing. About 20 sheets are finished. I hope to send it soon. The Manuscript was ready for the press long ago, but I would not submit it to the French pretention to send it to Paris, to be examined by a Censor, or perhaps be suppressed by him. Since we have been in great want of Composers, & I could not send it elsewhere to be printed, as the many nomina propria required my own care in correcting the proof sheets. I have a mind to dedicate this Volume to Mr Jefferson, as some copies will be printed with the particular title of Description of Virginia. Perhaps it would be possible to give a translation of this part to your countrymen, corrected & improved, as also enlarged as to what belongs to the last 4 or 5 years. Mr Morse will not perhaps much approve it, as I could not make great use of his Geography of this State, which is mostly copied verbatim from Mr Jefferson’s Notes. As to the history of Virginia I regret much not to have at hand the 2d & 3d part of Burke’s history. The first I owe to your kindness. Your literary history of the last five years is almost unknown to me &c.
          The high obligations I am under, in behalf of my learned friend have encouraged the hope, Sir, that you would at your leisure, just give me an outline of such materials, as might finish the work of this good man, whose Geography already finished, in the manner of Busching, has reached six large volumes, & some parts in a second edition & has been kindly received wherever the German language is known.
          This Letter has been accompanied with the history of Hamburg for private use. One article, written in May, & received while N. was in Paris, I take the liberty to transcribe, as nothing could then have been known, of what has happened since N. joined the Army.
          It is hoped the war will be short. N & his former friends distrust each other. You have no idea of the spirit of Germany, particularly of Prussia. Only a part of Saxony is behind the rest, because they dislike the partition of their Country, which the Congress of Vienna found necessary (I know not with what right) to sever.
          As the outline given by an eyewitness, & for the use of a friend, may be pleasing to you, & will exhibit the real sense of one of the greatest Commercial Cities, at some future opportunity I will transmit to you. No praise I can utter, can equal the gratitude I feel, as a Citizen of the United States, my own highest praise is, in the worst of times, not to have been ungrateful to our greatest national benefactor.
          
            with all respect your devoted Servant,
            William Bentley.
          
        